Citation Nr: 1440235	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating higher than 30 percent for bronchial asthma with rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1989.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board remanded this claim in September 2013 for further development.  Specifically, the RO or Appeals Management Center (AMC) was directed to obtain all outstanding treatment records and provide the Veteran a VA compensation examination reassessing the severity of his bronchial asthma and to answer specific inquiries relevant to the applicable diagnostic code (DC).  Review of the November 2013 examination report reveals that, at the very least, there was substantial compliance with this remand directive, as the examiner addressed the specific inquiries regarding the Veteran's medications and the frequency of his hospital visits.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claim.



FINDINGS OF FACT

1.  The objective pulmonary function tests (PFTs) of record do not show that the Veteran has a Forced Expiatory Volume in one second (FEV-1) less than 56 percent predicted or an FEV-1 to Forced Vital Capacity (FVC) ratio less than 56 percent predicted.  

2.  He also has not received intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids for his asthma or immune-suppressive medications, and his asthma does not necessitate monthly visits for required care of exacerbations. 


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 30 percent for the bronchial asthma with rhinitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application.

These VCAA notice requirements apply to all elements of a claim, including, when the claim is for service connection, the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran received this required notice in September 2008 and March 2009.  The record does not show, nor does he or his representative allege, that there are deficiencies in the notice that are unduly prejudicial, i.e., outcome determinative of his claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  Thus, the Board finds that the duty to notify has been satisfied.  The Federal Circuit Court vacated the lower Court's previous decision in Vasquez-Flores, concluding that "generic" notice in response to a claim for an increased rating is all that is required, and that VA does not have to also apprise the Veteran of alternative diagnostic codes (DCs) or daily-life evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, when a Veteran claims that a disability is worse than when originally rated or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995).

There is no requirement, however, to have the Veteran reexamined merely because of the passage of time since an otherwise adequate examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board concludes that this additional obligation also has been satisfied.  The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and private treatment records.  Additionally, he was provided VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate his asthma disability according to the relevant criteria found in 38 C.F.R. § 4.97, DC 6602 (2013).  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic portion of the file (Veterans Benefits Management System (VBMS) and Virtual VA).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


III.  Merits of the Claim

The Veteran's bronchial asthma is currently related as 30-percent disabling under 38 C.F.R. § 4.97, DC 6602.  He contends that he is entitled to a higher rating due to his level of treatment for this disease, including the extent of medication he takes and his frequent trips to the hospital for exacerbations.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate DCs identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.  In determining the present level of disability, however, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods when the service-connected disability has exhibited symptoms that would warrant different ratings.  

The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As already mentioned, the Veteran's service-connected bronchial asthma is rated under 38 U.S.C.A. § 4.97, DC 6602, which provides that: 

A 100 percent evaluation may be assigned for bronchial asthma when 
FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Where FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, a 60 percent evaluation may be assigned.

When FEV-1 is 56-70 percent predicted, or; FEV-1/FVC of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, a 30 percent evaluation is assigned.

Therefore, in order to get a higher rating the Veteran must show he meets these requirements based on the objective results of a PFT, takes the requisite medication, or meets the threshold based on his visits to a physician to treat exacerbations.  Unfortunately, however, there is not this required indication of greater impairment.

In support of his claim, the Veteran submitted several different lay statements from friends and co-workers in September 2008.  These statements include knowledge of his emergency medical care owing to his asthma, general statements about his daily medication, notations of observable symptoms such as headaches, deep coughs, runny nose, watery eyes, congestion, a hoarse voice, heavy breathing, and wheezing, knowledge of his use of a nebulizer, and his absence from work on many occasions due to his condition.  


Additionally, the Veteran himself has submitted many of his own lay statements in support of his claim, also testified orally during his July 2011 hearing.  He has variously described a dry nose, runny eyes, heavy cough, trouble breathing, and phlegm in different colors.  He has stated that he has had to gone to the emergency room for his asthma and bronchitis.  He also has stated that that he fell at work because of a flare up of his asthma, which in turn necessitated him taking leave from work for 196 hours.  

He had a VA compensation examination in October 2008.  The examination report notes his past diagnosis of bronchial asthma and a brief history of the condition was recorded.  He stated that he saw his treating physician for the condition every two months.  His treatment was listed as daily use of an inhaled bronchodilator and daily use of an oral bronchodilator.  The use of both oral and parenteral steroids was denied.  The examiner indicated the Veteran suffered from one or two acute attacks per year, which necessitated one or two clinical visits for the exacerbations per year.  A non-productive cough was also noted, the occurrence of which was listed as one or several times daily.  Wheezing was also noted at the same frequency.  Occasional dyspnea at rest, on mild exertion, on moderation exertion, and on severe exertion was also noted.  The examiner stated that the bronchial asthma affected the Veteran's employment, causing increased tardiness and absenteeism.  He also stated it affected the Veteran's daily activities, having moderate effects on chores, shopping, exercise, sports, recreation, and traveling.  Cur pulmonale and pulmonary hypertension were denied, however.  A PFT was performed and the results were as follows:  FVC 77 percent predicted; FEV-1 75 percent predicted; and FEV-1/FVC 74 percent.  A mild obstruction was noted.  The examiner indicated the Veteran's pulmonary function had not changed since his last PFT in March 2007, so the prior year.  

Another PFT was performed at the Veteran's Tricare facility in July 2009.  
His pre-bronchodilator results were as follows:  FVC 107 percent predicted; FEV-1 107 percent predicted; and FEV-1/FVC 98 percent.  Post-bronchodilator tests were performed, but did not produce significant results.  The evaluating physician also noted that the Veteran was asymptomatic.  

He had another VA compensation examination for his asthma in February 2011.  His medication was listed as intermittent inhaled bronchodilator and daily inhaled anti-inflammatory.  The use of both oral and parenteral steroids was denied.  The examiner noted that sometimes the Veteran's bronchitis had to be treated with antibiotics.  The examiner noted there was a positive history of productive cough, weekly wheezing, and dyspnea on moderate exertion.  The productive cough was described as purulent or mucopurulent.  The examiner further noted that the Veteran had several clinical visits for exacerbation per year.  The frequency of acute attacks was described as less than weekly but at least monthly.  X-rays of his chest produced two views that were radiographically normal without active disease.  A PFT was performed and his pre-bronchodilator results were as follows:  FVC 68.5 percent predicted; FEV-1 62 percent predicted; and FEV-1/FVC 78-90 percent.  His post-bronchodilator results were as follows:  FVC 66 percent predicted; FEV-1 64 percent predicted; and FEV-1/FVC 77-99.5 percent.  The final diagnosis was asthma.  The Veteran stated that the condition slowed him down at his occupation and while performing daily activities.  He also stated that his condition had caused him to miss 3 weeks of work during the previous year. 

Also in the file are several recent treatment records from the University of New Mexico Hospital Asthma Clinic, the first of which is dated in June 2009.  A history of his asthma was recorded.  The Veteran reported having associated problems with bronchitis, for which he had received two weeks of antibiotics.  He reported using nebulizers, as well as humidifiers at his home.  A PFT was performed and the results were as follows:  FVC 97 percent predicted; FEV-1 95 percent predicted; and FEV-1/FVC 77 percent.  The evaluating physician noted the Veteran's use of Advair and Singulair.  He suggested the Veteran use nasal irrigation and continue his then current treatment.  

The Veteran was seen again in October 2009, at which time he indicated his use of a neti-med nasal lavage system made "a world of difference."  He stated he had not had to use prednisone since he was last seen.  He further stated he was pleased with his asthma care and control.  He had a PFT, the results of which were as follows:  FVC 90 percent predicted; FEV-1 85 percent predicted; and FEV-1/FVC 74 percent.

In an April 2010 treatment note, the Veteran reported one asthma flare up in the previous two weeks that had necessitated the use of prednisone.  He had a PFT, the results of which were as follows:  FVC 84.7 percent predicted; FEV-1 83 percent predicted; and FEV-1/FVC 77 percent.

During his August 2010 routine follow-up, the Veteran reported only two episodes of exacerbations in that last year.  He reported having to use prednisone every year, but had not used it since April.  The use of Pulmicort twice daily was also noted.  He had a PFT, the results of which were as follows:  FVC 91 percent predicted; FEV-1 87 percent predicted; and FEV-1/FVC 74 percent.

He was seen once again in February 2011.  He reported having to use four bursts of prednisone since his last treatment in August 2010.  He also reported having to use albuterol frequently, as well as having to use nebulizer treatments three times a day.  

During his routine October 2011 appointment for asthma, he reported suffering from bronchitis from November to April that had necessitated three emergency room visits.  He requested prescriptions for prednisone and levofloxacin due to upcoming travel for work.  He had a PFT, the results of which were as follows:  FVC 86 percent predicted; FEV-1 84 percent predicted; and FEV-1/FVC 75 percent.

In December 2011, the Veteran had his medications refilled, including Flonase, Advair, Singulair, chlorpheniramine, Xopenex HFA, Levaquin, and a prednisone burst.

He was seen in April 2012.  He reported having to use a prednisone burst for an exacerbation, but this was the first time he had had to do so in the past year.  He also reported using an albuterol rescue inhaler once a week.  He reported that his asthma was better controlled than it had been in years and denied any wheezing, shortness of breath, dyspnea on exertion, or consistent cough.  

He had another routine follow-up appointment in August 2012 for his asthma.  During that subsequent consultation he reported doing "really well" outside of one flare up in June, for which he had taken a Z-PAK and prednisone.  He denied any then current asthma symptoms and reported use of his rescue inhaler once per week.  He was reluctant to decrease his inhaled steroids.  He had a PFT, the results of which were as follows:  FVC 88 percent predicted; FEV-1 85 percent predicted; and FEV-1/FVC 74 percent.

He was seen in December 2012.  A two-week bronchitis episode in November was noted, but he stated he had done well since and was not then currently experiencing asthma symptoms.  He stated he was pleased with his asthma control and care and did not want to alter his medications, as his bronchitis episodes were down from four to five a year to the current one to two occurrences.  

He had a PFT performed at the University of New Mexico Hospital in June 2013, the results of which were as follows:  FVC 95 percent predicted; FEV-1 93 percent predicted; and FEV-1/FVC 75 percent.  The evaluating physician stated that the asthma control test was 13, which was poor, despite the normal lung function.  

Outside of the above-listed asthma clinic records, there also are records in the file from January and March 2011 detailing asthma attacks.  The Veteran was prescribed prednisone and levofloxacin.  

The Veteran underwent his most recent, post-remand, VA compensation examination in November 2013.  The examiner indicated he had reviewed not only the Veteran's claims file, but recently added treatment records from 2009-2013.  A history of the Veteran's asthma since his last compensation examination in February 2011 was noted, specifically his report that he was having more frequent exacerbations of acute bronchitis for which he was prescribed antibiotics and steroid dose packs.  The most recent episodes had occurred in October 2013.  He reported using his rescue inhaler four times a month and having to see his asthma specialist every three months unless he was having a problem.  

The examiner denied that the Veteran's asthma had required the use of oral or parenteral corticosteroids.  He noted daily use of Pulmicort.  He also noted that, while the Veteran did use Levaquin and Prednisone, he did so for his acute bronchitis attacks and not for his asthma.  The examiner denied that the Veteran had had any asthma attacks with episodes of respiratory failure in that past year.  He further denied that the Veteran had had any physician visits for required care of exacerbations.  

The Veteran underwent a PFT and the pre-bronchodilator results were as follows: FVC 88 percent predicted; FEV-1 81 percent predicted; and FEV-1/FVC 91 percent.  

The examiner reiterated that the Veteran suffered from a chronic condition, asthma, as well as acute episodes of bronchitis.  For this acute bronchitis, he took antibiotics and used oral steroids.  The examiner denied that the respiratory condition impacted the Veteran's ability to work, which he reported as a director of security at Kirtland Air Force Base.  

The examiner then addressed the specific questions posed to him by the September 2013 remand.  He stated first that the Veteran currently saw a physician regarding his respiratory condition every three months for regularly-scheduled visits.  Next, he summarized the Veteran's asthma medications.  He stated the Veteran was on Pulmicort, which he described as an inhaled corticosteroid.  The dosage was 90 mcgm, which the examiner was able to verify began in October 2009.  He also listed Advair Diskus, 500mcg, inhaled twice daily, as well as Singulair 10 mg which was taken each night.  

After considering this collective body of relevant evidence, the Board must deny the Veteran's claim for a rating higher than 30 percent for his service-connected asthma and rhinitis.  First, his PFT measurements have been mostly within the normal range since 2007.  He has not registered an FEV-1 figure of 40 to 55 percent predicted, or a FEV-1/FVC figure of 40 to 55 percent.  Instead, the PFT measurements of record are contemplated by a lesser 10 percent rating 
(FEV-1 of 71 to 80 percent predicted or FEV-1/FVC of 71 to 80 percent).  

Additionally, it cannot be said that the Veteran's asthma causes him to require monthly visits to a physician for required care of exacerbations.  He has submitted treatment records indicating routine appointments that at their most frequent occurred every three months.  This was confirmed by the November 2013 VA examiner, who was specifically asked to address the frequency of the Veteran's asthma treatment.  

Finally, the Veteran has not shown that his asthma has necessitated intermittent courses of systemic (oral or parenteral) corticosteroids, high dose corticosteroids, or immune-suppressive medications.  While it is true that he has been prescribed Prednisone, which would qualify as a systemic corticosteroid, the November 2013 VA examiner attributed this medication to the Veteran's bronchitis attacks, not instead to his asthma.  Thus, this is different from a claim in which it is not possible to differentiate the effects of the service-connected disability from a nonservice-connected condition.  In such a scenario, the signs and symptoms must be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, though, instead, the competent and credible report of the November 2013 VA examiner explained that the acute bronchitis was wholly separate from the chronic asthma and, thus, the Veteran did not take systemic corticosteroids for his asthma, only instead for his acute (meaning sudden-onset) bouts of bronchitis.  Only his asthma (and rhinitis) is service connected, not also his bronchitis.  Even if he had this required additional service-connected disability, however, he has not shown that he received at least three courses of the required medication in a given year; he has reported having to use "bursts" infrequently to treat respiratory attacks, but the record does not support any contention that he used three full courses of it in a calendar year.  The Board also notes his daily use of Pulmicort, which is a corticosteroid, but it is not systemic treatment, rather, it is inhaled daily.  This does not qualify for the higher 60 percent rating as it is not oral or parenteral.  Finally, beginning in April 2012, the Veteran began telling his treating physicians about the improving state of his asthma and his approval of his treatment (since it was working).  This, too, speaks to the absence of monthly exacerbations of his asthma and instead shows he has had relative success in controlling it.  

In summary, the medical evidence of record does not avail the Veteran to a rating higher than 30 percent for his service-connected asthma because he does not meet the objective PFT thresholds, does not see a physician at least monthly due to asthma exacerbations, and does not use systemic, meaning oral or parenteral, corticosteroids three or more times yearly to treat his asthma.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied. 

In deciding this claim, the Board also has considered whether an extra-schedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, though, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected asthma is inadequate.  See Thun at 115.  His PFT measurements and use of various medications for his asthma, including daily inhalational therapy, are fully contemplated by DC 6602.  Furthermore, his symptoms of coughing, shortness of breath, dyspnea, and wheezing, while not explicitly covered by the applicable DC, are implicitly covered because the code is partly based on his respiratory capacity as determined by the PFTs.  Since the rating schedule adequately addresses the symptomatology for the disability at issue in this appeal, referral to the Director of Compensation and Pension Service is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim of entitlement to a rating higher than 30 percent for bronchial asthma with rhinitis is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


